DONNELLY, Judge.
This is an action for damages resulting from a vehicular collision in Jefferson County, Missouri, which occurred on December 17, 1966. The Dwyer truck was being driven southwardly on Old Sugar Creek Road. The Moss Buick was being driven northwardly.
According to the Dwyer evidence, the Moss car skidded 90 feet, left the road, struck a culvert on the east side of the road, and then collided with the side of Dwyer’s truck, which was on the west side of the center of the road.
According to the Moss evidence, Dwyer drove his truck in the middle of the road, and was in the middle of the road when the collision occurred.
Dwyer submitted under the res ipsa loquitur doctrine and received a jury verdict. The trial court granted a new trial. Dwyer appeals. We affirm.
The question is whether the res ipsa lo-quitur doctrine is available to the driver of one private motor vehicle against the driver of another private motor vehicle in an action for damages sustained as a result of a collision which occurred while both vehicles were moving along the highway. We have found no case in Missouri precisely in point on the facts.
In State ex rel. and to Use of Brancato v. Trimble, 322 Mo. 318, 18 S.W.2d 4 (1929); and Estes v. Estes, Mo.App., 127 S.W.2d 78 (1939), guests in private motor vehicles were not allowed to avail themselves of the res ipsa loquitur doctrine in actions for damages sustained as a result of collisions between moving vehicles.
In Rothweiler v. St. Louis Public Service Co., 361 Mo. 259, 234 S.W.2d 552 (1951), a case involving special treatment by virtue of the passenger-carrier relationship (see Prosser on Torts, 3rd Ed., § 39, pp. 226-227), a passenger on a bus was allowed to avail herself of the res ipsa loquitur doctrine against the carrier in an action for *646damages sustained as a result of a collision between moving vehicles.
In Boresow v. Manzella, Mo.Sup., 330 S.W.2d 827 (1960), the driver of a vehicle parked at a curb was allowed to avail himself of the res ipsa loquitur doctrine in an action against the driver of a moving vehicle which crashed into his stationary vehicle.
The applicable general law in Missouri was stated in McGrath v. St. Louis Transit Co., 197 Mo. 97, 104, 105, 94 S.W. 872, 874 (1906), where this Court said:
“Where all the facts connected with the accident fail to point to the negligence of the defendant as the proximate cause of the accident, but show a state of affairs where an inference could be as reasonably drawn that the accident was due to a cause or causes other than the negligent act of the defendant, then the plaintiff cannot rely upon mere proof of the surrounding facts and circumstances of the accident, and the defendant is not called upon to explain the cause of the accident, and to purge himself of the imputed or inferential negligence.”
“All courts are agreed that the mere fact of a collision of two automobiles gives rise to no inference of negligence against either driver in an action brought by the other.” Prosser on Torts, 3rd Ed., § 39, p. 226.
We hold that the res ipsa loquitur doctrine is not available to plaintiff under the fact situation presented in this case. We consider the following language from Wing v. London General Omnibus Co., C.A. [1909] 2 K.B. 652, 663, 664, appropriate: “[T]he mere occurrence of such an accident is not in itself evidence of negligence. Without attempting to lay down any exhaustive classification of the cases in which the principle of res ipsa loquitur applies, it may generally be said that the principle only applies when the direct cause of the accident, and so much of the surrounding circumstances as was essential to its occurrence, were within the sole control and management of the defendants * * *, so that it is not unfair to attribute to them a prima facie responsibility for what happened. An accident in the case of traffic on a highway is in marked contrast to such a condition of things. Every vehicle has to adapt its own behaviour to the behaviour of other persons using the road, and over their actions those in charge of the vehicle have no control. Hence the fact that an accident has happened either to or through a particular vehicle is by itself no evidence that the fault, if any, which led to it was committed by those in charge of that vehicle.”
On re-trial, if there is evidence to support it, plaintiff will be entitled to the inference of negligence noted in Friederich v. Chamberlain, Mo.Sup., 458 S.W.2d 360, and will be entitled to submit his case to the jury under MAI Nos. 17.01 and 17.13.
The judgment is affirmed.
HENLEY, C. J., and FINCH, MORGAN and HOLMAN, JJ., concur.
BARDGETT, J., dissents in separate dissenting opinion filed.
SEILER, J., dissents and concurs in dissenting opinion of BARDGETT, J.